I concur in the conclusion reached by the learned Commissioner, but not in the reasons assigned for the same. The sole question for solution is as to the sufficiency of the information, and this must be determined from its face. The defendant's relation with Blanche Payne during the existence of his marital relation with Essie Ward was bigamous. When the latter obtained a divorce from the defendant his relation with Blanche Payne, according to the averments of the information, had ceased. In the absence from the information of any averment declaratory of *Page 91 
a continuance of that relation the averments of the information are not sufficient to sustain a charge of bigamy at the time of the defendant's marriage to Virginia Landrum, and hence the ruling of the trial court as to the insufficiency of the information must be sustained. With these views I feel impelled to concur only in the result reached in the majority opinion.